Case 1:18-cv-23329-RAR Document 144 Entered on FLSD Docket 10/04/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  STATE FARM MUTUAL AUTOMOBILE                               Case No.:18-CV-23329 -RAR/Becerra
  INSURANCE COMPANY, an Illinois Corporation

         Plaintiff,

  v.

  MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D.,
  P.A., a Florida Professional Association

         Defendants
                                                       /

     DEFENDANTS’ AGREED MOTION TO EXTEND DISCOVERY CUTOFF AND
   SHORTEN TIME FOR STATE FARM TO COMPLY WITH REQUEST TO PRODUCE
                   RELATED TO NEW EXPERT WITNESS

         Defendants, MANUEL V. FEIJOO, and MANUEL V. FEIJOO, M.D., P.A., move to extend

  the discovery cut-off as to a Request for Production they served on State Farm after State Farm

  disclosed a new Expert Witness, Dr. Herman, on Sept. 25. Defendants state:

         1.      On Sept. 25, 2019, State Farm disclosed a new expert, Dr. Daniel Herman,

  ostensibly as to issues related to Dr. Feijoo’s Counterclaim. (Defendants say “ostensibly” as Dr.

  Herman’s opinions may be duplicative in part to those of State Farm’s previously disclosed expert,

  Dr. Jacob).

         2.      Although the parties may disagree on the timeliness of this disclosure, State Farm has

  agreed to produce Dr. Herman for a deposition on Oct. 17. State Farm has also agreed to accept as

  timely a Request to Produce that Defendants served on Oct. 1, 2019, as to State Farm’s relationship

  with Dr. Herman and to respond to the discovery by Oct. 16, the day before Dr. Herman’s deposition.

  In return, Defendants agree not to move to strike Dr. Herman on the basis of untimely disclosure.

  Defendants reserve the right to move to exclude or limit his testimony, on other grounds, after his

  deposition, if deemed appropriate.
Case 1:18-cv-23329-RAR Document 144 Entered on FLSD Docket 10/04/2019 Page 2 of 3




                                         Memorandum of Law

          The Court has great discretion in extending time limits under Rule 6, Fed. R. Civ. P. Here,

  the extension will not affect the deadlines for trial or other pre-trial deadlines.

          WHEREFORE, Defendants move to extend the discovery for the limited purpose of deposing

  Dr. Herman, and shortening the time for State Farm to respond by Oct. 16, to the Defendants’ request

  to produce regarding Dr. Herman’s relationship with State Farm.

                                   CERTIFICATE OF COUNSEL

          I hereby certify that I have conferred with opposing counsel and he has agrees to the relief

  requested herein.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 4, 2019, I have filed the foregoing document with the
  Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
  following in the manner specified, either via transmission of Notices of Electronic Filing generated
  by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq., and Andrew S.
  Ballentine, Esq., deBeaubien, Simmons, Knight, Mantzaris and Neal, LLP, 332 North Magnolia
  Avenue, Orlando, FL 32801 and David Spector, Esq., and Kayla Pragid, Esq., Holland & Knight,
  222 Lakeview Ave., Ste. 1000, W. Palm Beach, FL 33401 Khazouri@dsklawgroup.com
  ABallentine@dsklawgroup.com Lquesada@dsklawgroup.com bvaldes@dsklawgroup.com
  kayla.pragid@hklaw.com david.spector@hklaw.com

                                                          THE PIVNIK LAW FIRM
                                                          7700 N. Kendal Drive, Suite 703
                                                          Miami, FL 33156
                                                          Tel: 305-670-0095
                                                          Email: Pivniklaw@aol.com
                                                                 Cdiezpivniklaw@aol.com

                                                          By: /s/ Jerome A. Pivnik
                                                             Jerome A. Pivnik, Esq.
                                                             Fla. Bar No.: 400408

                                                          Andrew P. Baratta, Esq.
                                                          Baratta, Russell & Baratta
Case 1:18-cv-23329-RAR Document 144 Entered on FLSD Docket 10/04/2019 Page 3 of 3



                                           3500 Reading Way
                                           Huntingdon Valley, PA 19006
                                           Tel: 215-914-2222
                                           Email: Andrew@Barattarussell.com

                                           Kenneth B. Schurr, Esq.
                                           Law Offices of Kenneth B. Schurr
                                           2030 S. Douglas Rd., Ste. 105
                                           Coral Gables, FL 33134-4615
                                           Tel: 305-441-9031
                                           Email: kbsservice@schurrlaw.com
